DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “according to the a sequence”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “according to a sequence”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a software per se, which fails to fall within at least one of the four categories of patent eligible subject matter. All components are modules listed as software per se. No hardware component is being recited.
	It is suggested to add a hardware component (e.g. a processor) as specification and drawing to the claim device for statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shetti et al. (US 20090248669 A1).

Regarding Claim 1, Shetti discloses a method for identifying user search scenario, comprising the following steps: 
receiving a search text ([0008]: The invention provides a method of data processing including receiving a query; [0064]: FIG. 3 shows a user entering an initial query 22 in a first step 70) and 
finding out one or multiple valid word elements in the search text ([0013]: The method may further include processing of the at least one n-gram and comparing at least one valid word from the query with at least one valid word from the n-gram to ensure quality; [0197]: FIG. 3 further shows valid words being determined 86); 
subjecting the valid word elements to level filtering and category filtering to obtain valuable word elements having a single category ([0018]: The method may further include filtering the ranked output data set by separating the ranked output data set into at least one of a narrow category, an expand category, and a names category; Fig. 3; [0204]: If the filtered initial query 22 terms are not covered or represented by valid words, then zero suggestions should be returned 96); and 
setting up a corresponding search scenario tag for the search text according to the category or a category combination of the valuable word elements ([0209]: The related suggestion data 90 is associated with one or more n-grams 92 through indexing, meta-tag headers containing n-grams 56, or any conceivable method of association).

Regarding Claim 2, Shetti discloses method for identifying user search scenario according to claim 1, wherein the step of receiving a search text and finding out one or multiple valid word elements in the search text comprises: 
receiving the search text and finding out one or multiple word elements in the search text ([Abstract]: A system and method to process data having a module stored on the server computer system for receiving a query over a network from a client computer system. A search engine utilizes the query to extract a search result from a data source. A query decomposition module decomposes the query into at least one n-gram which is a subset of the query); and 
subjecting the found word elements to word element filtering according to multiple pre-stored valid word elements to obtain the one or multiple valid word elements ([0018]: The method may further include filtering the ranked output data set by separating the ranked output data set into at least one of a narrow category, an expand category, and a names category; Fig. 3; [0204]: If the filtered initial query 22 terms are not covered or represented by valid words, then zero suggestions should be returned 96).

Regarding Claim 3, Shetti discloses the method for identifying user search scenario according to claim 1, wherein the step of subjecting the valid word elements to level filtering comprises: 
pre-setting a word element level tag for each pre-stored valid word element according to a word element search value (Fig. 3; [0209]: The related suggestion data 90 and its correlation to n-gram data 92 are stored in the database 36. The related suggestion data 90 is associated with one or more n-grams 92 through indexing, meta-tag headers containing n-grams 56, or any conceivable method of association); and 
subjecting the found valid word elements to the level filtering according to a sequence of the word element level tags to obtain valuable word elements ([0018]: The method may further include filtering the ranked output data set by separating the ranked output data set into at least one of a narrow category, an expand category, and a names category; Fig. 3; [0204]: If the filtered initial query 22 terms are not covered or represented by valid words, then zero suggestions should be returned 96).

Regarding Claim 4, Shetti discloses the method for identifying user search scenario according to claim 1, wherein the step of subjecting the valid word elements to category filtering comprises: 
pre-setting one or multiple categories and a corresponding category level tag for each pre-stored valid word element according to a category search value ([0245]: FIG. 5 further shows the filtering process 116 where related search suggestions 64 are categorized into a "Narrow Your Search" category 118 (Narrow--similar) or an "Expand Your Search" category 120 (Expand--alternative); 
subjecting the found valid word elements that have multiple categories to the category filtering according to a sequence of the category level tags, preserving a single category ([0262]: FIG. 5 also shows a one word name adjustment process 162 where a contextual check occurs in the search suggestion list to identify one word names and move them to a Related Names category which is displayed to a user).

Regarding Claim 5, Shetti discloses the method for identifying user search scenario according to claim 4, wherein the step of subjecting the found valid word elements that have multiple categories to the category filtering according to the a sequence of category level tags, and preserving a single category comprises: 
performing grouping according to the categories of the found valid word elements ([0247]: FIG. 6 illustrates the classification step 116 having a decision process 122 which analyzes whether a related search suggestion 64 is categorized into Narrow 118 or Expand 120), and determining whether identical valid word elements are present in each group, and if yes, subjecting the found valid word elements that have multiple categories to the category filtering according to the sequence of the category level tags, and preserving a single category (Fig. 5; [0247]: Furthermore, a related search suggestion 64 is categorized in the Narrow category 118 if it has significant result overlap greater than 0.5 with another SIM or suggestion within the Narrow category… All suggestions not categorized in the Narrow category 118 are categorized in the Expand category 120 by default).

Regarding Claim 6, Shetti discloses a system for identifying user search scenario, comprising: 
a word element finding-out module, which is configured to receive a search text and find out one or multiple valid word elements in the search text (Fig. 1, [Abstract]: A system and method to process data having a module stored on the server computer system for receiving a query over a network from a client computer system. A search engine utilizes the query to extract a search result from a data source. A query decomposition module decomposes the query into at least one n-gram which is a subset of the query; [0197]: FIG. 3 further shows valid words being determined 86) ; 
a word element analysis module, which is configured to subject the valid word elements to level filtering and category filtering to obtain valuable word elements having a single category (Fig. 1, Fig. 3; [0226]: The ranked output data set 48 is received by the filtering module 46. The filtering module 46 filters the ranked output data set 48 in a suggestion filtering process 104 and outputs a final data set 50); and 
a search scenario set-up module, which is configured to set up a corresponding search scenario tag for the search text according to the category or a category combination of the valuable word elements (Fig. 1, [0202]: FIG. 3 shows a merging logic initiation process 88. The processing module 42 can access the database 36 upon determining a set of valid n-grams 60. The related suggestion data 90 and n-gram data 92 are searched and return related search suggestions 64; [0211]: The related suggestion data 90 is associated with one or more n-grams 92 through indexing, meta-tag headers containing n-grams 56, or any conceivable method of association).

Regarding Claim 7, Shetti discloses the system for identifying user search scenario according to claim 6, wherein the system further comprises: 
a valid word element storage module (Fig. 1; database 36), which is configured to pre-store multiple valid word elements ([0201]: Valid words will be stored and utilized in an initial query check 94, later described; [0202]: FIG. 3 shows a merging logic initiation process 88. The processing module 42 can access the database 36 upon determining a set of valid n-grams 60; [0209]: The related suggestion data 90 and its correlation to n-gram data 92 are stored in the database 36); and 
the word element finding-out module being configured to receive the search text and find out the one or multiple word elements in the search text (Fig.1; [Abstract]: A query decomposition module decomposes the query into at least one n-gram which is a subset of the query; [0013]: The method may further include processing of the at least one n-gram and comparing at least one valid word from the query with at least one valid word from the n-gram to ensure quality; [0197]: FIG. 3 further shows valid words being determined 86); and 
subject the found word elements to word element filtering according to the multiple pre-stored valid word elements to obtain the one or multiple valid word elements ([0018]: The method may further include filtering the ranked output data set by separating the ranked output data set into at least one of a narrow category, an expand category, and a names category; Fig. 3; [0204]: If the filtered initial query 22 terms are not covered or represented by valid words, then zero suggestions should be returned 96).

Regarding Claim 8, Shetti discloses the system for identifying user search scenario according to claim 6, wherein the system further comprises: 
a word element level set-up module, which is configured to pre-set a word element level tag for each pre-stored valid word element according to a word element search value (Fig. 1, [0202]: FIG. 3 shows a merging logic initiation process 88. The processing module 42 can access the database 36 upon determining a set of valid n-grams 60. The related suggestion data 90 and n-gram data 92 are searched and return related search suggestions 64; [0211]: The related suggestion data 90 is associated with one or more n-grams 92 through indexing, meta-tag headers containing n-grams 56, or any conceivable method of association); and 
the word element analysis module comprising: a word element filtering module, which is configured to subject the found valid word elements to the level filtering according to a sequence of the word element level tags set up by the word element level set-up module to obtain valuable word elements (Fig. 1, Fig. 3; [0226]: The ranked output data set 48 is received by the filtering module 46. The filtering module 46 filters the ranked output data set 48 in a suggestion filtering process 104 and outputs a final data set 50).

Regarding Claim 9, Shetti discloses the system for identifying user search scenario according to claim 6, wherein the system further comprises: 
a word element category set-up module, which is configured to pre-set one or multiple categories and a corresponding category level tag for each pre-stored valid word element according to a category search value (Fig. 1; [0226]: The ranked output data set 48 is received by the filtering module 46… [0247]: FIG. 6 illustrates the classification step 116 having a decision process 122 which analyzes whether a related search suggestion 64 is categorized into Narrow 118 or Expand 120); and 
the word element analysis module comprising: a category filtering module, which is configured to subject the found valid word elements that have multiple categories to the category filtering according to a sequence of the category level tags, and preserve a single category ([0226]: The ranked output data set 48 is received by the filtering module 46. The filtering module 46 filters the ranked output data set 48 in a suggestion filtering process 104 and outputs a final data set 50; [0245]: FIG. 5 further shows the filtering process 116 where related search suggestions 64 are categorized into a "Narrow Your Search" category 118 (Narrow--similar) or an "Expand Your Search" category 120 (Expand--alternative), and preserve a single category ([0262]: FIG. 5 also shows a one word name adjustment process 162 where a contextual check occurs in the search suggestion list to identify one word names and move them to a Related Names category which is displayed to a user).

Regarding Claim 10, Shetti discloses the system for identifying user search scenario according to claim 9, wherein the word element analysis module further comprises: 
a word element grouping module, which is configured to perform grouping according to the categories of the found valid word elements and determine whether identical valid word elements are present in each group ([0247]: FIG. 6 illustrates the classification step 116 having a decision process 122 which analyzes whether a related search suggestion 64 is categorized into Narrow 118 or Expand 120), and 
if yes, execute the category filtering module (Fig. 5; [0247]: Furthermore, a related search suggestion 64 is categorized in the Narrow category 118 if it has significant result overlap greater than 0.5 with another SIM or suggestion within the Narrow category… All suggestions not categorized in the Narrow category 118 are categorized in the Expand category 120 by default). 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168                                                                                                                                                                                                        


/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168